WO                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA



DENALI NICOLE SMITH,                          )
                                              )
                                   Plaintiff, )
                                              )
        vs.                                   )
                                              )
MICHAEL DUNLEAVY, in his official             )
capacity of Governor of the State of Alaska,  )
et al.,                                       )
                                              )            No. 3:19-cv-0298-HRH
                                 Defendants.  )
_______________________________________)


                                       ORDER

                              Motion to Amend Complaint

      Plaintiff Denali Nicole Smith moves to amend her complaint to add three plaintiffs,

substitute the Acting Commissioner of Revenue (Alaska) Mike Barnhill as a defendant in
place of Commissioner Bruce Tangeman, and “to articulate the remedies requested with

greater specificity.”1 The motion is opposed.2 Oral argument has not been requested and is

not deemed necessary.
      This case arises out of defendants’ denial of plaintiff’s eligibility for the 2019
Permanent Fund Dividend (PFD). Plaintiff alleges that she was denied eligibility for the

2019 PFD “because she is a woman married to a woman who is a member of the Armed




      1
       Motion for Leave to Amend Complaint at 2, Docket No. 15.
      2
       Docket No. 20.

ORDER – Motion to Amend Complaint                                                    -1-


          Case 3:19-cv-00298-HRH Document 29 Filed 02/14/20 Page 1 of 5
Forces of the United States. . . .”3 In her complaint, plaintiff asserts § 1983 due process and
equal protection claims against defendants.

       Pursuant to Rule 15(a)(2), Federal Rules of Civil Procedure, absent the consent of an
opposing party, leave of court to amend must be secured. “The court should freely give leave
when justice so requires.” Id. But the court may “deny leave to amend when amendment
would be futile, when it would cause undue prejudice to the defendant, or when it is sought
in bad faith.” Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010) (citation

omitted). “Futility of amendment can, by itself, justify the denial of a motion for leave to
amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

       A scheduling and planning order was entered in this case on December 27, 2019.4
The scheduling order expressly provided that: “[m]otions to amend pleadings, including

motions to add parties, shall be served and filed not later than February 28, 2020.”5 The
instant motion was timely filed, and the court takes seriously its obligation to freely give

leave to amend. However, the instant motion is problematic.6

       First, plaintiff seeks to add three plaintiffs, Megan Hodge and her two minor children.

In the proposed amended complaint, plaintiff asserts that Hodge and the two minor children

were denied eligibility for the 2019 PFD because Hodge “is a woman married to a woman




       3
        Complaint at 3, ¶ 4, Docket No. 1.
       4
        Docket No. 13.
       5
        Id. at 6.
       6
         Substituting Acting Commissioner of the Department of Revenue, Mike Barnhill, in
his official capacity as acting commissioner is not one of the problems. Such substitutions
in official capacity suits are automatic. Kentucky v. Graham, 473 U.S. 159, 166 n.11 (1985).

ORDER – Motion to Amend Complaint                                                         -2-


           Case 3:19-cv-00298-HRH Document 29 Filed 02/14/20 Page 2 of 5
who is a member of the Armed Forces of the United States. . . .”7 In the proposed amended
complaint, the Hodges assert § 1983 due process and equal protection claims and seek

damages, injunctive, and declaratory relief.
       Amendment to add the Hodges as plaintiffs would be futile. First, to the extent that
the proposed amended complaint seeks monetary damages on behalf of the Hodges, such a
claim is futile under 42 U.S.C. § 1983 inasmuch as the defendants are sued in their official
capacities, not individually. Graham, 473 U.S. at 165-66; Will v. Michigan Dept. of State

Police, 491 U.S. 58, 66 (1989). Second, to the extent that the Hodges are seeking payment
of their 2019 PFDs and any appeal fees, such a claim is futile because the Hodges have

already received that relief.8 In other words, this claim is moot. “An exception exists,
however, for controversies that are ‘capable of repetition, yet evading review.’” Hamamoto

v. Ige, 881 F.3d 719, 722 (9th Cir. 2018) (quoting Kingdomware Techs., Inc. v. United
States, 136 S. Ct. 1969, 1976 (2016)). “‘That exception applies only in exceptional

situations, where (1) the challenged action is in its duration too short to be fully litigated prior

to cessation or expiration, and (2) there is a reasonable expectation that the same complaining

party will be subject to the same action again.’” Id. (quoting Kingdomware Techs., 136 S.

Ct. at 1976). Plaintiff’s proposed amended complaint does not adequately plead any such

situation. Indeed, the court doubts that there is any reason to believe that defendants would
continue to fail to pay PFDs under the circumstances of this case or that any such repetition
would avoid review. Here, the proposed amended complaint does not adequately allege the



       7
      Proposed First Amended Complaint at 3-4, ¶¶ 5-6, attached to Motion for Leave to
Amend Complaint, Docket No. 15.
       8
     See Declaration of Anne Weske at 4, ¶ 15, Exhibit A; and Exhibits B and C,
SEALED Declaration of Rebecca H. Cain, Docket No. 27.

ORDER – Motion to Amend Complaint                                                              -3-


           Case 3:19-cv-00298-HRH Document 29 Filed 02/14/20 Page 3 of 5
avoidance of mootness as to the Hodges’ claims for injunctive and declaratory relief because
defendants’ alleged conduct is likely to be repeated and avoid review.

       In her reply, plaintiff argues that adding the Hodges as plaintiffs would not be futile
because “this action is to enforce the court’s October 12, 2014 order as to Plaintiffs and all
others similarly situated[.]”9 Indeed, the proposed amended complaint is introduced by the
statement: “Plaintiffs, as set forth above, and on behalf of others similarly situated, hereby
complain and allege. . . .”10 In entering a scheduling and planning order, neither the parties

nor the court addressed this case as though it had been brought pursuant to Rule 23, Federal
Rules of Civil Procedure.11 Based upon what is before the court at this point, it appears to

the court that plaintiff is trying to institute a class action without alleging any of the
prerequisites and without identifying the type of class action being brought. Thus, to the

extent that plaintiff is arguing that amending to add the Hodges as plaintiffs would be
appropriate because this is a class action, that argument fails.

       Second, plaintiff seeks to amend her complaint “to articulate the remedies requested

with greater specificity.”12 Plaintiff does not explain what exactly this means, but the

proposed amended complaint appears to signal an attempt and purpose to grandly expand the

constitutional claims originally made. By the proposed amended complaint, plaintiff(s)



       9
        Reply to Opposition to Motion for Leave to Amend at 3, Docket No. 23.
       10
         Docket No. 15-2 at 2. Similarly, plaintiff’s original complaint is introduced by the
statement: “Plaintiff, on behalf of herself and others similarly situated, hereby complains and
alleges[.]” Docket No. 1 at 2.
       11
          Defendants continue to believe that “plaintiffs did not bring this case as a class
action . . . under Fed. R. Civ. P. 23.” Opposition to Motion for Leave to Amend Complaint
at 9, Docket No. 20.
       12
           Motion for Leave to Amend Complaint at 2, Docket No. 15.

ORDER – Motion to Amend Complaint                                                         -4-


            Case 3:19-cv-00298-HRH Document 29 Filed 02/14/20 Page 4 of 5
would apparently seek to require the production of information about the denial of marriage
licenses by the state, the denial of medical benefits by the state, and the denial of retirement

benefits by the state to persons in same-sex marriages. On the basis of what is presently
before the court, the court is unpersuaded that either plaintiff or the proposed new plaintiffs
would have standing to bring claims based upon a refusal to issue marriage licenses or afford
state employees’ other benefits. Thus, this proposed amendment would be futile.
       Plaintiff’s motion to amend is denied. Mike Barnhill, in his official capacity as Acting

Commissioner of the Department of Revenue, State of Alaska, is substituted for Bruce
Tangeman.

       DATED at Anchorage, Alaska, this 14th day of February, 2020.
                                                   /s/ H. Russel Holland
                                                   United States District Judge




ORDER – Motion to Amend Complaint                                                          -5-


         Case 3:19-cv-00298-HRH Document 29 Filed 02/14/20 Page 5 of 5
